Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


The Fannin County Community                             Appeal from the 336th District Court of
Supervision and Corrections Department,                 Fannin County, Texas (Tr. Ct. No. CV-10-
Appellant                                               39887; CV-12-40666). Opinion delivered
                                                        by Justice Carter, Chief Justice Morriss and
No. 06-13-00103-CV         v.                           Justice Moseley participating.

Glenda Spoon, Appellee



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant, The Fannin County Community Supervision and
Corrections Department, pay all costs of this appeal.

                                                        RENDERED JULY 16, 2014
                                                        BY ORDER OF THE COURT
                                                        JOSH R. MORRISS, III
                                                        CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk